Dismissed and Memorandum Opinion filed February 8, 2007







Dismissed
and Memorandum Opinion filed February 8, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00660-CR
____________
 
AMIN DEVON JONES,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
176th District Court
Harris County, Texas
Trial Court Cause No.
828591
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to deadly conduct in exchange for deferred
adjudication.  On July 5, 2006, guilt was adjudicated and the trial court
sentenced appellant to confinement for six years in the Institutional Division
of the Texas Department of Criminal Justice and a fine of $5,000.  Appellant
filed a pro se notice of appeal on July 17, 2006.  




On
October 5, 2006, this court ordered a hearing to determine whether appellant
desired to prosecute his appeal.  On January 22, 2007, the trial court
conducted the hearing, and the record of the hearing was filed in this court on
January 24, 2007.  A supplemental clerk=s record containing the trial court=s findings of fact and conclusions of
law was filed on January 23, 2007.
At the
hearing, neither appellant nor his counsel appeared.  The trial court found, in
pertinent part:
$                  
On August 25,
2006, the Harris County Sheriff released the defendant from the Harris County
Jail because he had completed serving his sentence in the jail;
$                  
The last known
address for the defendant is one in Orlando, Florida which the defendant gave
as his address in May 2006.  The Court has been unable to locate the defendant
since his release from jail in August 2006;
$                  
Based upon the
foregoing, the Court FINDS the defendant no longer desires to prosecute his
appeal.
On the record, the trial
court noted that there has been no correspondence from appellant to the court. 
The trial court concluded as a matter of law that the defendant does not desire
to prosecute his appeal.  Based upon the trial court=s findings of fact and conclusions of
law, we conclude that good cause exists to suspend the operation of Rule
42.2(a) in this case.  See Tex.
R. App. P. 2.
Accordingly,
we dismiss the appeal. 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 8, 2007.
Panel consists of Justices Frost,
Seymore, and Guzman.
Do Not Publish C Tex.
R. App. P. 47.2(b).